NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with 
                                    Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                  Submitted June 23, 2009*
                                   Decided June 23, 2009

                                           Before

                            RICHARD D. CUDAHY, Circuit Judge

                             RICHARD A. POSNER, Circuit Judge

                             TERENCE T. EVANS, Circuit Judge

No. 09‐1312

RANDALL MINNIEFIELD,                                Appeal from the United States District 
    Petitioner‐Appellant,                           Court for the Southern District of Indiana.

       v.                                           No. 2:08‐cv‐418‐WTL‐JMS

MICHAEL OSBURN,                                     William T. Lawrence,
    Respondent‐Appellee.                            Judge.

                                         O R D E R

       Indiana prisoner Randall Minniefield appeals the dismissal of his petition for a writ
of habeas corpus and the denial of his post‐judgment motion to reconsider.  We affirm. 

       In July 2008 a corrections officer wrote Minniefield up for insolence and vulgarity. 
The officer completed a conduct report detailing the incident.  A prison disciplinary board
found Minniefield guilty of insolence and vulgarity toward staff and deducted 30 days’


       *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus the appeal is submitted on the briefs and the record.  FED. R. APP. P.
34(a)(2).
No. 09‐1312                                                                                  Page 2

good‐time credit as punishment.  In a one‐sentence explanation for its decision, the
disciplinary board stated that it found the conduct report to be true and factual.  

        Minniefield petitioned for a writ of habeas corpus under 28 U.S.C. § 2254, claiming
that his right to due process was violated because the disciplinary board found him guilty
based on insufficient evidence.  The district court could not decipher his “awkward[ly]”
worded original petition and ordered Minniefield to amend it by November 21, 2008. 
November 21 came and went without any sign of a petition, and so on December 2, the
court dismissed Minniefield’s case without prejudice for failure to prosecute.  Around that
same time, however, Minniefield’s amended petition reached the court.  The record reflects
that it was filed with the clerk=s office on December 1, though Minniefield had dated it
November 21, 2008.

       On December 8, 2008 Minniefield filed a “motion to reconsider,” stating that he had
deposited his amended habeas petition into the prison mail system on November 21.  He
added that the lateness of his filing stemmed from difficulties using the prison’s law library.

        The district court construed this motion as brought under FED. R. CIV. P. 60(b), and
denied it.  The court—noting that Minniefield had signed his amended petition on
November 21—acknowledged the possibility that he had timely filed his amended petition,
but nevertheless concluded he could not make out a successful claim on the merits.  Even if
the petition’s untimeliness were excused, the court explained, Minniefield could not show
that the disciplinary board’s brief explanation—that it found the conduct report true and
factual—was constitutionally insufficient.

        On appeal Minniefield continues to maintain that his amended petition was timely
filed.  He also reasserts that the disciplinary board violated his due process rights by failing
to adequately explain the evidentiary basis for the discipline taken against him.

         At the outset, we clarify two sources of confusion.  First, to the extent that
Minniefield can show that he complied with the “prisoner mailbox rule” by turning over his
petition to prison authorities on November 21, his petition was timely filed.  See FED. R. APP.
P. 4(c); Ingram v. Jones, 507 F.3d 640, 643‐44 (7th Cir. 2007).  Second, the district court erred in
analyzing Minniefield’s motion to reconsider under Rule 60(b) rather than Rule 59(e).  Not
only was the motion filed within ten days of judgment, but also its substance concerned an
error of law or fact—the court’s ruling that his petition was untimely—a basis encompassed
by Rule 59(e), not Rule 60.  See Obriecht v. Raemisch, 517 F.3d 489, 493‐94 (7th Cir. 2008);
Borrero v. City of Chicago, 456 F.3d 698, 701‐02 (7th Cir. 2006).

       These problems notwithstanding, Minniefield cannot prevail.  As the district court
No. 09‐1312                                                                                 Page 3

explained in its alternative analysis, Minniefield has not shown that the disciplinary board’s
explanation was constitutionally insufficient.  It is true that due process requires a written
statement articulating the reasons for the disciplinary action and the evidence justifying it,
see Superintendent, Mass. Corr. Inst., Walpole v. Hill, 472 U.S. 445, 454 (1985); Piggie v. Cotton,
344 F.3d 674, 677 (7th Cir. 2003), but this requirement is not onerous, see, e.g., Pardo v. Hosier,
946 F.2d 1278, 1284 (7th Cir. 1991); Culbert v. Young, 834 F.2d 624, 629 (7th Cir. 1987); Saenz v.
Young, 811 F.2d 1172, 1173‐74 (7th Cir. 1987).  The statement need only indicate what
evidence was relied on to make the decision and why.  See Culbert, 834 F.2d at 627; Saenz,
811 F.2d at 1173‐74.  In Minniefield’s case, the disciplinary board stated that it believed the
conduct report and relied on it as the basis of its decision.  This is all the process that is
required.  See Moffat v. Broyles, 288 F.3d 978, 981 (7th Cir. 2002) (“a curt explanation may
suffice when it was evident to all involved that the only question was one of credibility”);
Saenz, 811 F.2d at 1174 (“All that the committee would have had to say here was that it
believed the conduct report, or specific parts of it . . .”).

                                                                                     AFFIRMED.